The opinion of the court, was delivered by
Hornblower, C. J.
I think the demurrer must be overruled. The liability of the defendants was not conditional, but absolute according to the express terms of their covenant. Plaintiffs were not bound to demand payment of the obligor, or to use due diligence as in the case of mercantile securities; hence they were not obliged to give notice of non-payment. Nor is a special request necessary in this case, as in those cases where defendant’s liability is contingent or dependent upon the happening of some event, or upon the doing of something by the plaintiff.

Demurrer overruled.